DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   OLIVER JOHN JAUBERT a/k/a
                   HERVE JEAN PIERRE JAUBERT,
                            Appellant,

                                    v.

                         HELENE JAUBERT,
                             Appellee.

                              No. 4D17-956

                         [November 15, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Kathleen     Kroll,    Judge;    L.T.    Case     No.
502012DR010865XXXXNB.

  Oliver John Jaubert a/k/a Herve Jean Pierre Jaubert, West Palm
Beach, pro se.

   No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.